         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION


    UNITED STATES OF AMERICA,                             MEMORANDUM DECISION
                                                              AND ORDER
                    Plaintiff,
                                                         Case No. 2:18-cv-00439-TC-PMW
    v.

    $11,708.00 in U.S. Currency and $800.00 in             District Judge Tena Campbell
    U.S. Currency,
                                                     Chief Magistrate Judge Paul M. Warner
                    Defendants in Rem.


          District Judge Tena Campbell referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is claimant Ahmed Al-Rekabi’s

(“Mr. Al-Rekabi”) Petition for Appointment of Attorney (the “Motion”). 2 The court has carefully

reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the

Rules of Practice for the United States District Court for the District of Utah (the “Local Rules”),

the court has concluded that oral argument is not necessary and will decide the Motion on the

basis of the written memoranda. See DUCivR 7-1(f).

          Mr. Al-Rekabi filed the Motion seeking an order appointing counsel in this action

pursuant to 18 U.S.C. § 3006A. 3 However, as the United States correctly points out in its



1
    See docket no. 12.
2
    See docket no. 11.
3
    See id. at 1.
opposition to the Motion, appointment of counsel in a civil forfeiture is governed by 18 U.S.C. §

983(b). Section 983(b) provides for appointment of counsel if a claimant with standing is

“financially unable to obtain” counsel and the person is represented by counsel pursuant to 18

U.S.C. § 3006A in a related criminal case. 18 U.S.C. § 983(b)(1)(A). “In determining whether to

authorize counsel to represent a person under” such circumstances, “the court shall take into

consideration such factors as . . . the person’s standing to contest the forfeiture; and . . . whether

the claim appears to be made in good faith.” 18 U.S.C. § 983(b)(1)(B).

           Because the Motion does not address the factors set forth in 18 U.S.C. § 983, the court

will appoint counsel for the limited purpose of filing a new motion pursuant to the governing

statute.

           Accordingly, the Motion is hereby GRANTED IN PART and DENIED IN PART. The

court further ORDERS that Mr. Al-Rekabi’s appointed counsel in the related criminal case, 4

Vanessa M. Ramos, shall be appointed for the limited purpose of filing a motion addressing

whether Mr. Al-Rekabi meets the requirements for appointment of counsel in this forfeiture

action under 18 U.S.C. § 983.

           IT IS SO ORDERED.

           DATED this 29th day of November, 2018.

                                                BY THE COURT:



                                                PAUL M. WARNER
                                                Chief United States Magistrate Judge


4
    See USA v. Al-Rekabi et al, case no. 2:16-cr-00373-RJS-DBP.

                                                   2
